UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53515 HUNT GLOBAL RESOURCES, INC. (Exact name of Registrant as specified in its charter) Colorado 51-0541963 State or Incorporation (IRS Employer ID 24 Waterway, Suite 200, The Woodlands, TX 77380 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 281-825-5000 (Former names, former address, and former fiscal year if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 for Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the Registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May 14, 2012, there were 97,408,032 shares of the Registrant's common stock issued and outstanding. EXPLANATORY NOTE Hunt Global Resources, Inc. filed its March 31, 2012 10-Q this morning with a preliminary version of the XBRL files attached as Exhibit 101.We have completed the final XBRL files based on the final HTML and are filing this document as an Amendment to the filing we made this morning. -2- SIGNATURES Pursuant to the requirements of Section 12 of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HUNT GLOBAL RESOURCES, INC. By: /s/George T. Sharp George T. Sharp, Chief Executive Officer, Principal Executive Officer and Director By /s/David Odorizzi David Odorizzi, Chief Financial Officer and Principal Accounting Officer Date: May 15, 2012 -3-
